Title: To Thomas Jefferson from James Currie, 15 April 1801
From: Currie, James
To: Jefferson, Thomas



Dr Sir
Richmond April 15th. 1801

I take this opportunity to inform you that I have never been able to see the gentlemen, arbitrators between yourself & Mr Ross to be at leisure to have the matter settled. but have this day seen all three of them Who have pledged themselves to, act upon it Efficiently the moment the pressure of the Court of appeals (now sitting) shall be over, permit me with great truth & sincerity to congratulate you, on your well merited Elevation to the highest honors—of your Country & that you may enjoy good health & undisturbed tranquillity while you administer the Goverment, with honor to yourself & the benefit of our common country: (& of which I am fully impressd)—is the fervent wish of
Dr Sir Your very Respectfull & most Obed Hble. Serv.

James Currie

 